Exhibit 10.1

 

Execution Copy

 

PURCHASE AGREEMENT

 

between

 

AFS FUNDING TRUST

Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

 

Dated as of August 17, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

SECTION 1.1

   General    1

SECTION 1.2

   Specific Terms    1

SECTION 1.3

   Usage of Terms    3

SECTION 1.4

   [Reserved]    3

SECTION 1.5

   No Recourse    3

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder    3

SECTION 1.7

   Material Adverse Effect    3

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   4

SECTION 2.1

   Conveyance of the Initial Receivables and the Initial Other Conveyed Property
   4

SECTION 2.2

   Conveyance of the Subsequent Receivables and the Subsequent Other Conveyed
Property    5

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   5

SECTION 3.1

   Representations and Warranties of Seller    5

SECTION 3.2

   Representations and Warranties of Purchaser    7

ARTICLE IV. COVENANTS OF SELLER

   9

SECTION 4.1

   Protection of Title of Purchaser    9

SECTION 4.2

   Other Liens or Interests    11

SECTION 4.3

   Costs and Expenses    11

SECTION 4.4

   Indemnification    11

ARTICLE V. REPURCHASES

   13

SECTION 5.1

   Repurchase of Receivables Upon Breach of Warranty    13

SECTION 5.2

   Reassignment of Purchased Receivables    14

SECTION 5.3

   Waivers    14

ARTICLE VI. MISCELLANEOUS

   14

SECTION 6.1

   Liability of Seller    14

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser    14

SECTION 6.3

   Limitation on Liability of Seller and Others    15

SECTION 6.4

   Seller May Own Notes or the Certificate    15

SECTION 6.5

   Amendment    15

SECTION 6.6

   Notices    16

SECTION 6.7

   Merger and Integration    16

SECTION 6.8

   Severability of Provisions    17

SECTION 6.9

   Intention of the Parties    17

SECTION 6.10

   Governing Law    17

SECTION 6.11

   Counterparts    17

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
   17

 

i



--------------------------------------------------------------------------------

SECTION 6.13

   Nonpetition Covenant    18

SECTION 6.14

   Benefits of Purchase Agreement    18

 

SCHEDULES

 

Schedule A

   –    Schedule of Initial Receivables

Schedule B

   –    Representations and Warranties from AFS as to the Receivables

 

EXHIBITS

 

Exhibit A

   –    Form of Subsequent Purchase Agreement

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT, dated as of August 17, 2005, executed among AFS Funding
Trust, a Delaware statutory trust, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

 

WITNESSETH:

 

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Initial Receivables
and Initial Other Conveyed Property and with respect to the Subsequent
Receivables will transfer on the related Subsequent Transfer Date the Subsequent
Receivables and Subsequent Other Conveyed Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 17, 2005, by and
among AFS Funding Trust (as Seller), AmeriCredit Financial Services, Inc. (in
its individual capacity and as Servicer), AmeriCredit Automobile Receivables
Trust 2005-C-F (as Issuer), Wells Fargo Bank, National Association (as Backup
Servicer and Trust Collateral Agent).

 

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

 

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

 

“Closing Date” means August 30, 2005.

 

“Initial Other Conveyed Property” means all property conveyed by the Seller to
the Purchaser pursuant to Section 2.1(a)(1) through (8) of this Agreement and by
the Purchaser to the Trust pursuant to Section 2.1(b) through (i) of the Sale
and Servicing Agreement.

 

“Initial Receivables” means the Receivables listed on the Schedule of Initial
Receivables attached hereto.



--------------------------------------------------------------------------------

“Issuer” means AmeriCredit Automobile Receivables Trust 2005-C-F.

 

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

 

“Receivables” means the Initial Receivables and the Subsequent Receivables.

 

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the Note
Policy, the Spread Account Agreement, the Spread Account Agreement Supplement,
the Insurance Agreement, the Lockbox Agreement, the Underwriting Agreement and,
with respect to the Subsequent Receivables, each Subsequent Purchase Agreement
and each Subsequent Transfer Agreement. The Related Documents to be executed by
any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

 

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

 

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

 

“Schedule of Initial Receivables” means the schedule of Initial Receivables sold
and transferred pursuant to this Agreement which is attached hereto as Schedule
A.

 

“Subsequent Cutoff Date” means the date specified in the related Subsequent
Transfer Agreement, provided, however that such date shall be on or before the
Subsequent Transfer Date.

 

“Subsequent Other Conveyed Property” means all property conveyed by the Seller
to the Purchaser pursuant to the related Subsequent Purchase Agreement other
than the Subsequent Receivables.

 

“Subsequent Purchase Agreement” means an agreement by and between the Seller and
the Purchaser pursuant to which the Purchaser will acquire Subsequent
Receivables.

 

“Subsequent Receivables” means Receivables transferred to the Purchaser pursuant
to Section 2.2, which shall be listed on Schedule A to the related Subsequent
Purchase Agreement.

 

“Subsequent Transfer Agreement” means an agreement among the Issuer, the Seller
and the Servicer, substantially in the form of Exhibit A to the Sale and
Servicing Agreement.

 

2



--------------------------------------------------------------------------------

“Subsequent Transfer Date” means, with respect to Subsequent Receivables, any
date, occurring not more frequently than once a month, during the Funding Period
on which Subsequent Receivables are to be transferred to the Purchaser pursuant
to this Agreement, and a Subsequent Purchase Agreement is executed and
delivered.

 

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

 

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

 

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

SECTION 1.4 [Reserved].

 

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

 

SECTION 1.7 Material Adverse Effect. Whenever a determination is to be made
under this Agreement as to whether a given event, action, course of conduct or
set of facts or circumstances could or would have a material adverse effect on
the Noteholders (or any similar or analogous determination), such determination
shall be made without taking into account the funds available from claims under
the Note Policy.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

 

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1 Conveyance of the Initial Receivables and the Initial Other Conveyed
Property.

 

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property:

 

(1) the Initial Receivables and all moneys received thereon after the Initial
Cutoff Date;

 

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Initial Receivables and any other interest of the Seller in such Financed
Vehicles;

 

(3) any proceeds and the right to receive proceeds with respect to the Initial
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Initial Receivables;

 

(4) any proceeds from any Initial Receivable repurchased by a Dealer pursuant to
a Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

(5) all rights under any Service Contracts on the related Financed Vehicles;

 

(6) the related Receivable Files;

 

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (g); and

 

(8) all proceeds and investments with respect to items (1) through (7).

 

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Initial
Receivables and the Initial Other Conveyed Property from Seller to Purchaser,
conveying good title thereto free and clear of any liens, and the beneficial
interest in and title to the Initial Receivables and the Initial Other Conveyed
Property shall not be part of Seller’s estate in the event of the filing of a
bankruptcy petition by or against Seller under any bankruptcy or similar law.

 

4



--------------------------------------------------------------------------------

(b) Simultaneously with the conveyance of the Initial Receivables and the
Initial Other Conveyed Property to Purchaser, Purchaser has paid or caused to be
paid to or upon the order of Seller an amount equal to the book value of the
Initial Receivables sold by Seller, as set forth on the books and records of
Seller, by wire transfer of immediately available funds and the remainder as a
contribution to the capital of the Purchaser (a wholly-owned subsidiary of
Seller).

 

SECTION 2.2 Conveyance of the Subsequent Receivables and the Subsequent Other
Conveyed Property.

 

(a) On each Subsequent Transfer Date and simultaneously with the execution and
delivery of the related Subsequent Purchase Agreement, the Seller shall sell,
transfer, assign, and otherwise convey to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser shall
purchase, all right, title and interest of Seller in and to the Subsequent
Receivables and the Subsequent Other Conveyed Property. It is the intention of
Seller and Purchaser that the transfer and assignment contemplated by such
Subsequent Purchase Agreement shall constitute a sale of the Subsequent
Receivables and the Subsequent Other Conveyed Property from Seller to Purchaser,
conveying good title thereto free and clear of any liens, and the beneficial
interest in and title to the Subsequent Receivables and the Subsequent Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

 

(b) Simultaneously with the conveyance of the Subsequent Receivables and the
Subsequent Other Conveyed Property to Purchaser, Purchaser shall pay or cause to
be paid to or upon the order of Seller the amount set forth in the related
Subsequent Purchase Agreement

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Subsequent
Transfer Date, as the case may be, on which Purchaser relies in purchasing the
Receivables and the Other Conveyed Property and in transferring the Receivables
and the Other Conveyed Property to the Issuer under the Sale and Servicing
Agreement and on which the Insurer will rely in issuing the Note Policy. Such
representations are made as of the execution and delivery of this Agreement and
as of the execution and delivery of any Subsequent Purchase Agreement, but shall
survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder and under any Subsequent Purchase Agreement, and the
sale, transfer and assignment thereof by Purchaser to the Issuer under the Sale
and Servicing Agreement. Seller and Purchaser agree that Purchaser will assign
to Issuer all Purchaser’s rights under this Agreement and that the Trustee will
thereafter be entitled to enforce this Agreement against Seller in the Trustee’s
own name on behalf of the Noteholders.

 

5



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Initial Receivables as of
the date hereof, and with respect to the Subsequent Receivables as of the
related Subsequent Transfer Date, are true and correct.

 

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

 

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

 

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Spread Account Agreement, the Sale
and Servicing Agreement and the Indenture, or violate any law, order, rule or
regulation

 

6



--------------------------------------------------------------------------------

applicable to Seller of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over Seller or any of its properties.

 

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

 

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

 

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.

 

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a statutory trust under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

(b) Due Qualification. Purchaser is duly qualified to do business, is in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
Purchaser’s ability to acquire the Receivables or the Other Conveyed Property,
and to transfer the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement, or

 

7



--------------------------------------------------------------------------------

the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

 

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
action.

 

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

 

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

 

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the trust agreement of Purchaser, or conflict
with or breach any of the terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, any indenture, agreement, mortgage,
deed of trust or other instrument to which Purchaser is a party or by which
Purchaser is bound or to which any of its properties are subject, or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument (other than the Sale and Servicing Agreement and the Spread Account
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise,

 

8



--------------------------------------------------------------------------------

transfer or similar tax upon, the transfer and acquisition of the Receivables
and the Other Conveyed Property hereunder or the transfer of the Receivables and
the Other Conveyed Property to the Issuer pursuant to the Sale and Servicing
Agreement.

 

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

ARTICLE IV.

 

COVENANTS OF SELLER

 

SECTION 4.1 Protection of Title of Purchaser.

 

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Initial Receivables
and the Initial Other Conveyed Property being sold by it to Purchaser as
collateral, with the office of the Secretary of State of the State of Delaware
and in such other locations as Purchaser shall have required. At or prior to any
Subsequent Transfer Date, Seller shall file or cause to be filed a UCC-1
financing statement naming Seller as seller or debtor, naming the Purchaser as
purchaser or secured party and describing the Subsequent Receivables and the
Subsequent Other Conveyed Property being sold by it to the Purchaser as
collateral, with the office of the Secretary of State of the State of Delaware
and in such other locations as Purchaser shall require. From time to time
thereafter, Seller shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser under this Agreement, of the Issuer under the Sale and
Servicing Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser, the Trust Collateral
Agent and the Insurer file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, Issuer or the Trust Collateral Agent may do so, at the expense of
such Seller. In furtherance of the foregoing, the Seller hereby authorizes the
Purchaser, the Issuer or the Trust Collateral Agent to file a record or records
(as defined in the applicable UCC), including, without limitation, financing
statements, in all jurisdictions and with all filing offices as each may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Purchaser pursuant to Section 6.9 of this
Agreement. Such financing statements may describe the collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as

 

9



--------------------------------------------------------------------------------

such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

 

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph (a)
above seriously misleading within the meaning of §9-506 of the applicable UCC,
unless they shall have given Purchaser, Issuer, the Insurer and the Trust
Collateral Agent at least 60 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

 

(c) Seller shall give Purchaser, the Issuer, the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and the Trust Collateral
Agent at least 60 days’ prior written notice of any relocation that would result
in a change of location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

 

(d) Prior to the Closing Date and with respect to Subsequent Receivables, the
Subsequent Transfer Date, Seller has maintained accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time as of or prior to the Closing Date and with respect to
Subsequent Receivables, the Subsequent Transfer Date, the status of such
Receivable, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the Principal Balance as of the Closing
Date and with respect to Subsequent Receivables, the Subsequent Transfer Date.
Seller shall maintain its computer systems so that, from and after the time of
sale under this Agreement of the Receivables to Purchaser, and the conveyance of
the Receivables by Purchaser to the Issuer, Seller’s master computer records
(including archives) that shall refer to a Receivable indicate clearly that such
Receivable has been sold to Purchaser and has been conveyed by Purchaser to the
Issuer. Indication of the Issuer’s ownership of a Receivable shall be deleted
from or modified on Seller’s computer systems when, and only when, the
Receivable shall become a Purchased Receivable or a Sold Receivable or shall
have been paid in full or pursuant to the terms of the Sale and Servicing
Agreement.

 

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

10



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

 

SECTION 4.4 Indemnification.

 

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

 

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

 

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause (e)
below, or federal, state or other income taxes, arising out of distributions on
the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and

 

11



--------------------------------------------------------------------------------

expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.

 

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and under any Subsequent Purchase Agreement and the
conveyance or ownership of the Receivables under the Sale and Servicing
Agreement or the issuance and original sale of the Notes or the issuance of the
Certificate, including, without limitation, any sales, gross receipts, personal
property, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise taxes,
arising out of the transactions contemplated hereby or transfer taxes arising in
connection with the transfer of the Notes or the Certificate) and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.

 

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

 

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

 

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

 

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost,

 

12



--------------------------------------------------------------------------------

expense, loss, claim, damage, or liability shall be due to the willful
misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

ARTICLE V.

 

REPURCHASES

 

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer and, simultaneously
with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Insurer, the
Backup Servicer, the Noteholders, the Certificateholder, the Trust Collateral
Agent on behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholder. The provisions of this Section 5.1 are intended to grant the
Issuer, the Insurer and the Trust Collateral Agent a direct right against Seller
to demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

 

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by any of them as
a result of third party claims arising out of the events or facts giving rise to
such Repurchase Events.

 

13



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

ARTICLE VI.

 

MISCELLANEOUS

 

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

 

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s trust agreement, provided that in
any of the foregoing cases such corporation shall execute an agreement of
assumption to perform every obligation of Seller or Purchaser, as the case may
be, under this Agreement and, whether or not such assumption agreement is
executed, shall be the successor to Seller or Purchaser, as the case may be,
hereunder (without relieving Seller or Purchaser of their responsibilities
hereunder, if it survives such merger or consolidation) without the execution or
filing of any document or any further action by any of the parties to this
Agreement. Notwithstanding the foregoing, so long as an Insurer Default shall
not have occurred and be continuing, Purchaser shall not merge or consolidate
with any other Person or permit any other Person to become the successor to
Purchaser’s business without the prior written consent of the Insurer. Seller or
Purchaser shall promptly inform the other party, the Issuer, the Trust
Collateral Agent, the Owner Trustee and, so long as an Insurer Default shall not
have occurred and be continuing, the Insurer of such merger, consolidation or
purchase and assumption. Notwithstanding the foregoing, as a condition to the
consummation of the transactions referred to in clauses (i), (ii) and (iii)
above, (x) immediately after giving effect to such transaction, no
representation or

 

14



--------------------------------------------------------------------------------

warranty made pursuant to Sections 3.1 and 3.2 of this Agreement shall have been
breached (for purposes hereof, such representations and warranties shall speak
as of the date of the consummation of such transaction) and no event that, after
notice or lapse of time, or both, would become an event of default under the
Insurance Agreement, shall have occurred and be continuing, (y) Seller or
Purchaser, as applicable, shall have delivered written notice of such
consolidation, merger or purchase and assumption to the Rating Agencies prior to
the consummation of such transaction and shall have delivered to the Issuer, the
Insurer and the Trust Collateral Agent an Officer’s Certificate of the Seller or
a certificate signed by or on behalf of the Purchaser, as applicable, and an
Opinion of Counsel each stating that such consolidation, merger or succession
and such agreement of assumption comply with this Section 6.2 and that all
conditions precedent, if any, provided for in this Agreement relating to such
transaction have been complied with, and (z) Seller or Purchaser, as applicable,
shall have delivered to the Issuer, the Insurer and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

 

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

 

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

SECTION 6.5 Amendment.

 

(a) This Agreement may be amended by Seller and Purchaser with the prior written
consent of the Insurer (so long as an Insurer Default shall not have occurred
and be continuing) but without the consent of the Trust Collateral Agent, the
Owner Trustee, the Certificateholder or any of the Noteholders (i) to cure any
ambiguity or (ii) to correct any provisions in this Agreement; provided,
however, that such action shall not, as evidenced by an Opinion of Counsel
delivered to the Issuer, the Owner Trustee, the Insurer and the Trust Collateral
Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder or, if an Insurer Default shall have occurred
and be continuing, the Insurer.

 

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the prior written consent of the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and with the consent of the
Trust Collateral Agent and, if required, the Certificateholder and the
Noteholders, in accordance with the Sale and Servicing Agreement, for the
purpose of adding any provisions to or changing in

 

15



--------------------------------------------------------------------------------

any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate;
provided further that if an Insurer Default has occurred and is continuing, such
amendment shall not materially adversely affect the interests of the Insurer.

 

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

 

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

 

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
Funding Trust, c/o Deutsche Bank Trust Company Delaware, as Owner Trustee, E.A.
Delle Donne Corporate Center, Montgomery Building, 1011 Centre Road, Suite 200,
Wilmington Delaware, 19805-1266, Attention: Corporate Trust, with a copy to AFS
Funding Trust, c/o AmeriCredit Financial Services, Inc., as Administrator, 801
Cherry Street, Suite 3900, Fort Worth, Texas 76102, Attention: Chief Financial
Officer, or such other address as shall be designated by a party in a written
notice delivered to the other party or to the Issuer, Owner Trustee, the Insurer
or the Trust Collateral Agent, as applicable.

 

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

16



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the Receivables and the Other
Conveyed Property, conveying good title thereto free and clear of any Liens,
from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
parties intend that Seller shall have granted to Purchaser a security interest
in all of Seller’s right, title and interest in and to the Receivables, the
Other Conveyed Property and all other property conveyed to the Purchaser by the
Seller pursuant to Sections 2.1 and 2.2 hereof, in each case, whether now owned
or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law.

 

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

 

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the date hereof
and on the Subsequent Transfer Date in the case of Subsequent Receivables.
Seller acknowledges and consents to such conveyance and pledge and waives any
further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Insurer, the Issuer, the Owner Trustee,
the Trust Collateral Agent, the Noteholders and the Certificateholder. In
furtherance of the foregoing, Seller covenants and agrees to perform its duties
and obligations hereunder, in accordance with the terms hereof for the benefit
of the Insurer, the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by

 

17



--------------------------------------------------------------------------------

the Servicer, the Backup Servicer or the Purchaser to perform its respective
duties and obligations hereunder or under Related Documents) and that the Trust
Collateral Agent may enforce the duties and obligations of Seller under this
Agreement against Seller for the benefit of the Insurer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

SECTION 6.14 Benefits of Purchase Agreement. The Insurer and its successors and
assigns shall be a third-party beneficiary to the provisions of this Purchase
Agreement and shall be entitled to rely upon and directly enforce the provisions
of this Purchase Agreement so long as no Insurer Default shall have occurred and
be continuing.

 

[Remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS FUNDING TRUST, as Purchaser

By:   AMERICREDIT FINANCIAL SERVICES, INC.,
as Administrator By  

/s/ J. Michael May

   

Name:

 

J. Michael May

   

Title:

 

Senior Vice President, General Counsel

AMERICREDIT FINANCIAL SERVICES, INC.,
as Seller

By  

/s/ Susan B. Sheffield

   

Name:

 

Susan B. Sheffield

   

Title:

 

Senior Vice President

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee and Trust Collateral Agent By  

/s/ Joe Nardi

   

Name:

 

Joe Nardi

   

Title:

 

Vice President

 

[Purchase Agreement]



--------------------------------------------------------------------------------

 

SCHEDULE A

 

SCHEDULE OF INITIAL RECEIVABLES



--------------------------------------------------------------------------------

 

SCHEDULE B

 

REPRESENTATIONS AND WARRANTIES OF

 

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

 

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment or (iii) by a Third-Party Lender and purchased by AmeriCredit
from such Third-Party Lender under an existing Auto Loan Purchase and Sale
Agreement or pursuant to a Third-Party Lender Assignment with AmeriCredit and
was validly assigned by such Third-Party Lender to AmeriCredit pursuant to a
Third-Party Lender Assignment (B) was originated by AmeriCredit, such Dealer or
such Third-Party Lender for the retail sale of a Financed Vehicle in the
ordinary course of AmeriCredit’s, the Dealer’s or the Third-Party Lender’s
business, in each case was originated in accordance with AmeriCredit’s credit
policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Dealer and each Third-Party Lender had all necessary licenses
and permits to originate Receivables in the state where AmeriCredit, each such
Dealer or each such Third-Party Lender was located, (C) contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for realization against the collateral security, (D) is a
Receivable which provides for level monthly payments (provided that the period
in the first Collection Period and the payment in the final Collection Period of
the Receivable may be minimally different from the normal period and level
payment) which, if made when due, shall fully amortize the Amount Financed over
the original term and (E) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

 

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit, or
(iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, and was sold by AmeriCredit to AFS Funding Trust without any fraud
or misrepresentation on the part of such Dealer or Third-Party Lender in any
case.

 

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective October
1, 1998, concerning negative equity loans), the Servicemembers Civil Relief Act,
each applicable state Motor Vehicle Retail Installment Sales Act, and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects, and each Receivable and the sale of the Financed
Vehicle evidenced by each Receivable complied at the time it was originated or
made and now complies in all material respects with all applicable legal
requirements.



--------------------------------------------------------------------------------

4. Origination. Each Receivable was originated in the United States.

 

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Initial Cutoff Date or the Subsequent
Cutoff Date, as applicable, of the Servicemembers Civil Relief Act, as amended;
and all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

 

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

 

7. Obligor Bankruptcy. At the Initial Cutoff Date or the Subsequent Cutoff Date,
as applicable, no Obligor had been identified on the records of AmeriCredit as
being the subject of a current bankruptcy proceeding.

 

8. Schedules of Receivables. The information set forth in the Schedules of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Initial
Cutoff Date or the Subsequent Cutoff Date, as applicable.

 

9. Marking Records. By the Closing Date or Subsequent Transfer Date, as
applicable, AmeriCredit will have caused the portions of the Electronic Ledger
relating to the Receivables to be clearly and unambiguously marked to show that
the Receivables have been sold to AFS Funding Trust by AmeriCredit and resold by
AFS Funding Trust to the Trust in accordance with the terms of the Sale and
Servicing Agreement.

 

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS
Funding Trust and to the Trust on the Closing Date was complete and accurate as
of the Initial Cutoff Date or the Subsequent Cutoff Date, as applicable, and
includes a description of the same Receivables that are described in the
Schedule of Receivables.

 

11. Adverse Selection. No selection procedures adverse to the Noteholders or the
Insurer were utilized in selecting the Receivables from those receivables owned
by AmeriCredit which met the selection criteria contained in the Sale and
Servicing Agreement.

 

12. Chattel Paper. The Receivables constitute “tangible chattel paper” within
the meaning of the UCC as in effect in the States of Texas, New York, Nevada and
Delaware.

 

13. One Original. There is only one original executed copy of each Receivable.

 

14. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains (a) a fully executed original of
the Receivable, (b) the original executed credit application, or a paper or
electronic copy thereof and (c) the original

 

B-2



--------------------------------------------------------------------------------

Lien Certificate or a copy of the application therefor. Each of such documents
which is required to be signed by the Obligor has been signed by the Obligor in
the appropriate spaces. All blanks on any form have been properly filled in and
each form has otherwise been correctly prepared. The complete Receivable File
for each Receivable currently is in the possession of the Custodian.

 

15. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

 

16. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

17. Good Title. Immediately prior to the conveyance of the Receivables to AFS
Funding Trust pursuant to this Agreement or Subsequent Transfer Agreement, as
applicable, AmeriCredit was the sole owner thereof and had good and indefeasible
title thereto, free of any Lien and, upon execution and delivery of this
Agreement by AmeriCredit, AFS Funding Trust shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. No
Dealer or Third-Party Lender has a participation in, or other right to receive,
proceeds of any Receivable. AmeriCredit has not taken any action to convey any
right to any Person that would result in such Person having a right to payments
received under the related Insurance Policies or the related Dealer Agreements,
Auto Loan Purchase and Sale Agreements, Dealer Assignments or Third-Party Lender
Assignments or to payments due under such Receivables.

 

18. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or a Titled Third-Party Lender which first priority
security interest has been assigned to AmeriCredit) in the Financed Vehicle. The
Lien Certificate for each Financed Vehicle shows, or if a new or replacement
Lien Certificate is being applied for with respect to such Financed Vehicle the
Lien Certificate will be received within 180 days of the Closing Date or
Subsequent Transfer Date, as applicable, and will show, AmeriCredit (or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit has applied for or received
written evidence from the related Dealer or Third-Party Lender that such Lien
Certificate showing AmeriCredit, the Issuer or a Titled Third-Party Lender, as
applicable, as first lienholder has been applied for and any Titled Third-Party
Lender’s security interest has been validly assigned by the Titled Third-Party
Lender to AmeriCredit and AmeriCredit’s security interest has been validly
assigned by AmeriCredit to AFS Funding Trust pursuant to this Agreement. This
Agreement creates a valid and continuing security interest (as defined in the
UCC) in the Receivables in favor of the Purchaser, which security interest is
prior to all other Liens, and is enforceable as such as against creditors of and
purchasers from the Seller. Immediately after the sale, transfer and assignment
thereof by AmeriCredit to AFS Funding Trust, each Receivable will be secured

 

B-3



--------------------------------------------------------------------------------

by an enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS Funding Trust as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Initial Cutoff Date or the Subsequent Cutoff Date, as applicable, there were
no Liens or claims for taxes, work, labor or materials affecting a Financed
Vehicle which are or may be Liens prior or equal to the Liens of the related
Receivable.

 

19. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

20. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Trust, the Insurer, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment or tax lien filings
against it.

 

21. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to AmeriCredit with respect to such Receivable.

 

22. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

 

23. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days), and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Initial Cutoff Date or the Subsequent Cutoff Date, as applicable, no Financed
Vehicle had been repossessed.

 

24. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
purchase of a Receivable by AmeriCredit from a Dealer or Third-Party Lender,
each Financed

 

B-4



--------------------------------------------------------------------------------

Vehicle is required to be covered by a comprehensive and collision insurance
policy (i) in an amount at least equal to the lesser of (a) its maximum
insurable value or (b) the principal amount due from the Obligor under the
related Receivable, (ii) naming AmeriCredit as loss payee and (iii) insuring
against loss and damage due to fire, theft, transportation, collision and other
risks generally covered by comprehensive and collision coverage. Each Receivable
requires the Obligor to maintain physical loss and damage insurance, naming
AmeriCredit and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Initial Cutoff Date or the Subsequent Cutoff Date, as applicable.

 

25. Past Due. At the Initial Cutoff Date or the Subsequent Cutoff Date, as
applicable, no Receivable was more than 30 days past due.

 

26. Remaining Principal Balance. At the Initial Cutoff Date or the Subsequent
Cutoff Date, as applicable, the Principal Balance of each Receivable set forth
in the Schedules of Receivables is true and accurate in all material respects.

 

27. Certain Characteristics of Initial Receivables.

 

(A) Each Initial Receivable had a remaining maturity, as of the related Cutoff
Date, of not more than 72 months.

 

(B) Each Initial Receivable had an original maturity, as of the related Initial
Cutoff Date, of not more than 72 months.

 

(C) Not more than 50% of the Initial Receivables (calculated by aggregate
Principal Balance) has an original term to maturity of 72 months.

 

(D) Each Initial Receivable had a remaining Principal Balance as of the Initial
Cutoff Date of at least $250 and not more than $80,000.

 

(E) Each Initial Receivable has an Annual Percentage Rate of at least 1% and not
more than 33%.

 

(F) The Initial Receivables’ weighted average Annual Percentage Rate is not less
than 16.60%.

 

(G) No Initial Receivable was more than 30 days past due as of the Initial
Cutoff Date.

 

(H) No funds have been advanced by AmeriCredit, any Dealer, any Third-Party
Lender, or anyone acting on behalf of any of them in order to cause any Initial
Receivable to qualify under clause (G) above.

 

(I) Not more than 35% of the Obligors related to the Initial Receivables reside
in Texas and California (based on the Obligor’s mailing address as of the
Initial Cutoff Date).

 

B-5



--------------------------------------------------------------------------------

28. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

29. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Account.

 

30. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

31. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Trust to maintain the Trust’s
perfection of the security interest created by each Receivable in the related
Financed Vehicle.

 

B-6



--------------------------------------------------------------------------------

 

EXHIBIT A

 

SUBSEQUENT PURCHASE AGREEMENT

 

Transfer No.                      of Subsequent Receivables, dated as of
                            , 200  , pursuant to a Purchase Agreement (the
“Purchase Agreement”) dated as of August 17, 2005, between AMERICREDIT FINANCIAL
SERVICES, INC. a Delaware corporation (the “Seller”) and AFS FUNDING TRUST, a
Delaware statutory trust (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS pursuant to the Purchase Agreement, the Seller wishes to convey the
Subsequent Receivables to the Purchaser; and

 

WHEREAS, the Purchaser is willing to accept such conveyance subject to the terms
and conditions hereof.

 

NOW, THEREFORE, the Seller and the Purchaser hereby agree as follows:

 

1. Defined Terms. Capitalized terms used herein shall have the meanings ascribed
to them in the Purchase Agreement unless otherwise defined herein.

 

“Subsequent Cutoff Date” shall mean, with respect to the Subsequent Receivables
conveyed hereby,                                 , 200  .

 

“Subsequent Transfer Date” shall mean, with respect to the Subsequent
Receivables conveyed hereby,                                 , 200  .

 

2. Schedule of Receivables. Attached hereto as Schedule A is a supplement to
Schedule A to the Purchase Agreement listing the Receivables that constitute the
Subsequent Receivables to be conveyed pursuant to this Agreement on the
Subsequent Transfer Date.

 

3. Conveyance of Subsequent Receivables. In consideration of the Purchaser’s
delivery to, or upon the order of, the Seller of
$                                        , the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (except as expressly provided in the Purchase Agreement), all right,
title and interest of the Seller in and to:

 

(a) the Subsequent Receivables and all moneys received thereon, after the
Subsequent Cutoff Date;

 

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the respective Subsequent Receivables and any other interest of the Seller in
such Financed Vehicles;

 

(c) any proceeds and the right to receive proceeds with respect to the
respective Subsequent Receivables from claims and on any physical damage, credit
life or disability insurance policies covering the related Financed Vehicles or
Obligors and any proceed from the liquidation of such Subsequent Receivables;

 

Ex-A-1



--------------------------------------------------------------------------------

(d) any proceeds from any Subsequent Receivable repurchased by a Dealer pursuant
to a Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase
and Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

(e) all rights under any Service Contracts on the related Financed Vehicles;

 

(f) the related Receivables Files;

 

(g) all of the Seller’s right, title and interest in its rights and benefits,
but none of its obligations or burdens, under the Subsequent Purchase Agreement,
including the Seller’s rights under the Subsequent Purchase Agreement and the
delivery requirements, representations and warranties and the cure and
repurchase obligations of the Seller under the Subsequent Purchase Agreement, on
or after the Subsequent Cutoff Date;

 

(h) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (g); and

 

(i) all proceed and investments with respect to items (a) through (h).

 

The execution and delivery of this Agreement shall constitute an acknowledgment
by the Seller and the Purchaser that they intend that the assignment and
transfer herein contemplated constitute a sale and assignment outright, and not
for security, of the Subsequent Receivables and the Subsequent Other Conveyed
Property, conveying good title thereto free and clear of any Liens, from the
Seller to the Purchaser, and that the Subsequent Receivables and the Subsequent
Other Conveyed Property shall not be a part of the Seller’s estate in the event
of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to the
Seller. In the event that such conveyance is determined to be made as security
for a loan made by the Purchaser, the Issuer, the Noteholders or the
Certificateholder to the Seller, the parties hereto intend that the Seller shall
have granted to the Purchaser a security interest in all of the Seller’s right,
title and interest in and to the Subsequent Receivables and the Subsequent Other
Conveyed Property conveyed pursuant to this Section 3, and that this Agreement
shall constitute a security agreement under applicable law.

 

4. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Purchaser as of the date of this Agreement and as of the
Subsequent Transfer Date that:

 

(a) Schedule of Representations. The representations and warranties relating to
the Subsequent Receivables set forth on the Schedule of Representations attached
as Schedule B to the Purchase Agreement are true and correct.

 

(b) Organization and Good Standing. The Seller has been duly organized, is
validly existing as a corporation in good standing under the laws of the State
of Delaware with power and authority to own its properties and to conduct its
businesses as such properties are currently owned and such business is currently
conducted, and has had at all relevant

 

Ex-A-2



--------------------------------------------------------------------------------

times, and now has, the power, authority and legal right to acquire, own and
sell the Subsequent Receivables and the Subsequent Other Conveyed Property
transferred to the Purchaser.

 

(c) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect the Seller’s ability to transfer the respective Subsequent
Receivables and the Subsequent Other Conveyed Property to the Purchaser pursuant
to this Agreement, or the validity or enforceability of the respective
Subsequent Receivables and the Subsequent Other Conveyed Property or to perform
the Seller’s obligations hereunder and under the Seller’s Related Documents.

 

(d) Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms; the Seller has full power and authority to sell and assign the
Subsequent Receivables and the Subsequent Other Conveyed Property to be sold and
assigned to and deposited with the Purchaser by it and has duly authorized such
sale and assignment to the Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and the Seller’s Related
Documents have been duly authorized by the Seller by all necessary corporate
action.

 

(e) Valid Sale, Binding Obligations. This Agreement effects a valid sale,
transfer and assignment of the respective Subsequent Receivables and the
Subsequent Other Conveyed Property, enforceable against the Seller and creditors
of and purchasers from the Seller; and this Agreement and the Seller’s Related
Documents, when duly executed and delivered, shall constitute legal, valid and
binding obligations of the Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents shall not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the certificate of incorporation
or by-laws of the Seller, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Seller is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, or violate any law, order, rule
or regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or any of their respective properties.

 

Ex-A-3



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending or, to
the Seller’s knowledge, threatened against the Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties (A)
asserting the invalidity of this Agreement or any of the Related Documents, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (C) seeking any determination or
ruling that might materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this Agreement
or any of the Related Documents, or (D) seeking to adversely affect the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the respective Subsequent Receivables and the Subsequent Other
Conveyed Property hereunder.

 

(h) Chief Executive Office. The chief executive office of the Seller is at 801
Cherry Street, Suite 3900, Fort Worth, Texas 76102.

 

(i) Principal Balance. The aggregate Principal Balance of the Subsequent
Receivables transferred by the Seller listed on Schedule A attached hereto and
conveyed to the Purchaser pursuant to this Agreement as of the Subsequent Cutoff
Date is $                        .

 

(j) Seller’s Intention. The Subsequent Receivables are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the United States Bankruptcy Code, as the same may be amended from time to
time.

 

5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Seller as of the date of this Agreement and as of
the Subsequent Transfer Date that:

 

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a statutory trust under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Subsequent Receivables and the
Subsequent Other Conveyed Property, and to transfer the Subsequent Receivables
and the Subsequent Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

 

(b) Due Qualification. Purchaser is duly qualified to do business, is in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
Purchaser’s ability to acquire the Subsequent Receivables or the Subsequent
Other Conveyed Property, and to transfer the Subsequent Receivables and the
Subsequent Other Conveyed Property to the Issuer pursuant to the Sale and
Servicing Agreement, or the validity or enforceability of the Subsequent
Receivables and the Subsequent Other Conveyed Property or to perform Purchaser’s
obligations hereunder and under the Purchaser’s Related Documents.

 

Ex-A-4



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Subsequent Receivables and the Subsequent Other Conveyed Property
hereunder; and the execution, delivery and performance of this Agreement and all
of the documents required pursuant hereto have been duly authorized by Purchaser
by all necessary action.

 

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

 

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

 

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice, lapse
of time or both) a default under, the trust agreement of Purchaser, or conflict
with or breach any of the terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, any indenture, agreement, mortgage,
deed of trust or other instrument to which Purchaser is a party or by which
Purchaser is bound or to which any of its properties are subject, or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument (other than the Sale and Servicing Agreement and the Spread Account
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise, transfer or similar tax upon, the transfer and acquisition of the
Subsequent Receivables and the Subsequent Other Conveyed Property hereunder or
the transfer of the Subsequent Receivables and the Subsequent Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

Ex-A-5



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

6. Conditions Precedent. The obligation of the Purchaser to acquire the
Subsequent Receivables hereunder is subject to the satisfaction, on or prior to
the Subsequent Transfer Date, of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by the Seller in Sections 4 and 5 of this Agreement and in Sections 3.1 and
3.2 of the Purchase Agreement shall be true and correct as of the date of this
Agreement and as of the Subsequent Transfer Date.

 

(b) Additional Information. The Seller shall have delivered to the Purchaser
such information as was reasonably requested by the Purchaser to satisfy itself
as to (i) the accuracy of the representations and warranties set forth in
Section 4 of this Agreement and in Sections 3.1 and 3.2 of the Purchase
Agreement and (ii) the satisfaction of the conditions set forth in this Section.

 

7. Ratification of Agreement. As supplemented by this Agreement, the Purchase
Agreement is in all respects ratified and confirmed and the Purchase Agreement
as so supplemented by this Agreement shall be read, taken and construed as one
and the same instrument.

 

8. Counterparts. This Agreement may be executed in two or more counterparts (and
by different parties in separate counterparts), each of which shall be an
original but all of which together shall constitute one and the same instrument.

 

9. Conveyance of the Subsequent Receivables and the Subsequent Other Conveyed
Property to the Issuer. The Seller acknowledges that Purchaser intends, pursuant
to the Sale and Servicing Agreement, to convey the Subsequent Receivables and
the Subsequent Other Conveyed Property, together with its rights under this
Agreement, to the Issuer on the Subsequent Transfer Date. The Seller
acknowledges and consents to such conveyance and pledges and waives any further
notice thereof and covenants and agrees that the representations and warranties
of the Seller contained in this Agreement and the rights of Purchaser hereunder
are intended to benefit the Insurer, the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, the Seller covenants and agrees to perform its duties and
obligations hereunder, in accordance with the terms hereof for the benefit of
the Insurer, the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, the Seller shall be directly liable to the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer, the Backup
Servicer or the

 

Ex-A-6



--------------------------------------------------------------------------------

Purchaser to perform its duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of the Seller under this Agreement against the Seller for the
benefit of the Insurer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder.

 

10. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THE
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Ex-A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be duly executed and delivered by their respective duly authorized officers as
of day and the year first above written.

 

AMERICREDIT FINANCIAL SERVICES, INC.

By:        

Name:

   

Title:

AFS FUNDING TRUST, as Purchaser

By:

  AMERICREDIT FINANCIAL SERVICES, INC.,
as Administrator

By

   

Name:

   

Title:

   

 

Acknowledged and Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trust Collateral Agent

By:

       

Name:

   

Title:

 

Ex-A-8



--------------------------------------------------------------------------------

 

SCHEDULE A

 

SCHEDULE OF SUBSEQUENT RECEIVABLES

 

Ex-A-9